Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending and they are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-12 are directed to method/system of blocking path detection. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claim1 is directed to a process, i.e., a series of steps or acts, for providing a performance guaranty. A process is one of the statutory categories of invention. The claim1 recites the steps of for reconfiguring a microservice architecture that performs a mission by combining a plurality of tasks connected through signals; decomposing a combination of tasks associated with a mission as the mission is changed; recombining tasks by varying the combination of the tasks according to connection management information including path information regarding connection paths between the
tasks. Thus, the claim 1 recites a mental process. Thus, the claim is directed to an abstract idea.
The claim1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1, for example, recites steps of for reconfiguring a microservice architecture that performs a mission by combining a plurality of tasks connected through signals; decomposing a combination of tasks associated with a mission as the mission is changed; recombining tasks by varying the combination of the tasks according to connection management information including path information regarding connection paths between the tasks. Thus, the claim 1 recites a mental process in which these steps of being practical perform in mind and the additional elements do not amount significantly more than the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The claim as a whole is not integrates the mental process into a practical application. The claim is not patent eligible.
Dependent claims 2- 6 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 17 and 36 are directed to a system comprising a processor and a memory having instructions stored which, a memory. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of devices). 
The claim 7 and recite an apparatus for reconfiguring a microservice architecture that
performs a mission by combining a plurality of tasks connected through signal, the apparatus comprising a processor; and a memory storing at least one instruction executable by the processor; decomposing a combination of tasks associated with a mission as the mission is changed; recombining tasks by varying the combination of the tasks according to connection management information including path information regarding connection paths between the tasks, which can be performed mentally. The mere nominal recitation of a generic processor of the computing device does not take the claim limitation out of the mental processes grouping. Therefore, claim recites a mental process and is directed to an abstract idea.
The claim 7 are not include the additional elements limitations in addition to the abstract idea. The claim recited the additional limitations of plurality of tasks connected through signal, the apparatus comprising a processor; and a memory storing at least one instruction executable by the processor. These generic computer components are claimed as decomposing a combination of tasks associated with a mission as the mission is changed; recombining tasks by varying the combination of the tasks according to connection management information including path information regarding connection paths between the tasks. The recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer. Taking the additional elements individually and in combination, the computer components at each step of the process perform generic computer functions. The claim does not amount to significantly more than the abstract idea itself. Accordingly, the claim is not patent eligible.
Dependent claims 8-12 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 (a) (1) as being unpatentable over Sahay (US 2018/0114199) in view of Edsinger (US 9,694,495 B1).
As to claim 1, Sahay teaches a method for reconfiguring a micro service architecture that performs a mission by combining a plurality of tasks connected through signals, the method comprising:
decomposing a combination of tasks associated with a mission as the mission is
changed (the autonomy management module 312 decomposes a mission into discrete tasks and allocates the tasks between a user and the assist agent, paragraph [42]);
recombining tasks by varying the combination of the tasks according to connection
management information (method 700 may include receiving, by the processing device, a change to at least one of the plurality of tasks from the first crew member via one of the first display and the second display. The method 700 may further include displaying, on the first display and on the second display, the plurality of tasks, including the change to the at least one of the plurality of tasks, to the first crew member and to the second crew member respective… that other processes may be added or existing processes may be removed, modified, or rearranged, paragraphs [55]-[56]; a change to at least one of the plurality of tasks from the first crew member via one of the first display and the second display, paragraphs [14]-[15]; representation of tasks in a user interface as well how tasks can be re-arranged or adjusted, such as using a touch interface, paragraphs [30]-[33]); and
performing a changed mission based on the recombined tasks (the method 700 may include receiving, by the processing device, a change to at least one of the plurality of tasks from the first crew member via one of the first display and the second display. The method 700 may further include displaying, on the first display and on the second display, the plurality of tasks, including the change to the at least one of the plurality of tasks, to the first crew member and to the second crew member respectively. The changed task may then be performed by the assist agent, paragraph [56]; processing device, the changed task to the assist agent, and performing, by the assist agent, the changed task, claims 13-16).
Sahay does not teach recombining tasks by varying the combination of the tasks according to connection management information including path information regarding connection paths between the tasks.
However, Edsinger teaches recombining tasks by varying the combination of the tasks according to connection management information (manipulator 302A may follow a particular path while applying a particular force or a sequence of forces along the path. Similarly, the joints 304B and 304C may be configured to apply respective torques to the manipulators 302B and 302C so as to move the manipulators 302B and 302C according to particular respective paths and apply particular forces along the respective paths, col. , lines ) including path information regarding connection paths between the tasks (the computing device may be configured to combine respective paths of the subtasks to infer or determine a trajectory to be followed by the end-effector 306 to perform the task, col. 14, lines 31-41).

It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of recombining tasks by varying the combination of the tasks according to connection management information including path information regarding connection paths between the tasks as taught by Edsinger into Usami to allow a user to define a safe workspace or guide the end-effector along a path.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay (2018/0114199) in view of Edsinger (US 9,694,495 B1) further in view of Sachs (9,665,072 B2).

As to claims 3 and 9, Sahay and Edsinger do not teach the microservice architecture includes
event inputs, event outputs, and a plurality of logic tasks. However, Sachs teaches the microservice architecture includes event inputs, event outputs, and a plurality of logic tasks further includes parameters used to control the plurality of logic tasks  (logic links of inputs and outputs of the safety-relevant subscribers configured within a control logic for carrying out the automation task, claim;  and further includes parameters used to control the plurality of logic tasks, subscriber-specific safety parameters, wherein the safety steps are determined, the safety-relevant standard defining safety steps for categorizing differing safety-relevant capacities of the safety-relevant subscribers and the safety steps representing differing average probability values for a dangerous failure of one of the safety-relevant subscribers in the automation network per hour while carrying out the automation task, claims 1-4).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of obtaining task recombination identifier(s) from a task recombination command; extracting required tasks from a task list based on the task recombination identifier(s); extracting path(s) connecting the extracted tasks from a path list, connecting signals between the extracted tasks based on the extracted paths as taught by Sachs into Sahay and Edsinger for Safety which is an essential demand in industrial automation. When carrying out automation tasks, it has to be safeguarded that the automation network, upon failure of one of the subscribers or if other errors occur.
Claim 4 -6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sahay (2018/0114199) in view of Edsinger (US 9,694,495 B1) further in view of Usami (US 2008/0270670 A1).
As to claims 4 and 10, Sahay and Edsinger do not teach the connection management information
includes task information and path information.  However, Usami teaches connection management information includes task information (configuration for the job control table 94. The job control table 94 is configured to include: a job number column 94A for managing a job number for uniquely identifying a job executed by the controller unit 71 according to various requests sent from the business server 2; a job type column 94B for managing job types such as backup and restoration; a job status column 94C for managing job statuses such as the status where a job with the relevant job number is being executed and the status where a job waits to be executed; an execution controller column 94D for managing a controller number (controller #) of the controller unit 71 executing the job with the relevant job number; and a transfer-path review flag column 94E for managing whether review of the host path 121 for data transfer is conducted, paragraph [67-102] and path information (the path transfer control table 93 is configured to include a host-path number management column 93A for managing a host path number for uniquely identifying the host paths 121, a path status column 93B for managing whether the path status of the relevant host path number is normal or abnormal, a host transfer in progress flag column 93C for managing whether the host path 121 of the relevant host-path number is transferring data, and a column 93D for the number of tape transfer jobs for managing the number of data transfer jobs between the controller unit 71 and the tape library apparatus, paragraphs [86-92]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of obtaining task recombination identifier(s) from a task recombination command; extracting required tasks from a task list based on the task recombination identifier(s); extracting path(s) connecting the extracted tasks from a path list, connecting signals between the extracted tasks based on the extracted paths as taught by Usami into Sahay and Edsinger to allow path switching method for improved performance of the entire system.


As to claims 5 and 11, Usami teaches the task information includes information
on or OFF statuses of tasks (the CPU 81 in the virtual disk library apparatus 5 changes "on" to "off" ("1" to "0") for the transfer -path review flag for the job, paragraphs [210-212]).

As to claims 6 and 12, Usami teaches the path information includes information
on a path changed according to the statuses of the tasks (if the host path 121 selected by transfer path selection processing is not in use ("path busy") (SP97: NO), the CPU 81 in the virtual disk library apparatus 5 refers to the job status column 94C in the job control table 94, changes "in progress" to "waiting" for the job corresponding to the D2T backup request or T2D restoration request restoration request, suspends the job for a predetermined time, and waits for the host path 121 to terminate the transfer with the business server 2 or the tape library apparatus 74 (SP98), and again refers to the job status column 94C in the job control table 94, changes "waiting" to "in progress" for the job corresponding to the D2T backup request or T2D restoration request, thereby executing transfer path selection, paragraphs [212-213]).
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195